FARMER, Judge,
concurring specially.
Our action, in affirming the trial court’s decision to deny temporary attorney’s fees under section 61.16, Florida Statutes (1991), in this dissolution of marriage action should not be understood by the trial judge as the law of the case as to either the reasonableness of the fee agreement between the Wife and her lawyer or the reasonableness of the fees he has charged her to date. Both of these subjects remain open for consideration in any future application for fees. In denying fees, the trial judge has not necessarily ruled on these issues.